[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 DEC 14, 2007
                                No. 07-12590                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                       D. C. Docket No. 98-00002-CR-KD

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

PATRICK THOMAS ENRIGHT,

                                                              Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                              (December 14, 2007)

Before BIRCH, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:

     Patrick Enright, a pro se federal prisoner, appeals the denial of his motion
for a reduction of his sentence. See 18 U.S.C. § 3582(c)(2). In 1997 and 1998,

Enright pleaded guilty to three counts of bank robbery, see 18 U.S.C. § 2113(a),

and one count of possession of a firearm by a convicted felon, see 18 U.S.C. §

922(g), and was sentenced to 180 months of imprisonment. Enright argues that

Amendments 591 and 599 to the United States Sentencing Guidelines provide a

basis to reduce his sentence. We disagree with Enright and affirm.

      We review the decision of a district court not to reduce a sentence, see 18

U.S.C. § 3582(c)(2), for an abuse of discretion. United States v. Moreno, 421 F.3d
1217, 1219 (11th Cir. 2005). A court ordinarily “may not modify a term of

imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). A court may,

however, reduce the term of imprisonment when the sentencing range on which the

sentence was based “has subsequently been lowered by the Sentencing

Commission,” the court has considered “the factors set forth in [18 U.S.C.] section

3553(a) to the extent that they are applicable,” and “a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” Id. §

3582(c)(2).

      The applicable policy statement, United States Sentencing Guideline §

1B1.10(a), provides that a reduction in sentence is warranted when a guideline

range has been lowered for a listed amendment:



                                          2
      Where a defendant is serving a term of imprisonment, and the
      guideline range applicable to that defendant has subsequently been
      lowered as a result of an amendment to the Guidelines Manual listed
      in subsection (c) below, a reduction in the defendant’s term of
      imprisonment is authorized under 18 U.S.C. § 3582(c)(2). If none of
      the amendments listed in subsection (c) is applicable, a reduction in
      the defendant’s term of imprisonment . . . is not consistent with this
      policy statement and thus is not authorized.

United States Sentencing Guidelines § 1B1.10(a) (Nov. 2006). Amendments 591

and 599 are listed as amendments covered by the policy statement. Id. §

1B1.10(c).

      Enright first argues that the upward departure imposed by the district court

based on its finding that the criminal history category calculated in the presentence

investigation report did not “adequately reflect the seriousness of [Enright’s] past

criminal conduct or the likelihood that [Enright would] commit other crimes,” see

U.S.S.G. § 4A1.3 (Nov. 1997), violated Amendment 591. Amendment 591

became effective November 1, 2000, and modified section 1B1.1(a) of the

Sentencing Guidelines by replacing the existing language with the following rule

for the initial selection of the offense guideline: “Determine, pursuant to § 1B1.2

(Applicable Guidelines), the offense guideline section from Chapter Two (Offense

Conduct) applicable to the offense of conviction. See § 1B1.2.” U.S.S.G. app. C,

amend. 591 (Nov. 2006). “Amendment 591requires that the initial selection of the

offense guideline be based only on the statute or offense of conviction rather than

                                          3
on judicial findings of actual conduct not made by the jury.” Moreno, 421 F.3d at

1219.

        The district court did not abuse its discretion when it rejected Enright’s

argument. Amendment 591 addressed only the initial selection of the appropriate

offense guideline from Chapter 2 of the Sentencing Guidelines and did not affect

the authority of a district court to depart upward from the Guidelines range under

Chapter 4 of the Sentencing Guidelines. The district court identified the applicable

Guidelines range from Chapter 2 based on Enright’s offenses of conviction and

then departed upward from that range under Chapter 4 of the Sentencing

Guidelines. To the extent Enright argues that the district court erred when it

calculated Enright’s criminal history and imposed an upward departure, these

arguments do not rely on an amendment to the Sentencing Guidelines and are

invalid bases for a reduction of Enright’s sentence under section 3582(c)(2).

        Enright next argues that Amendment 599 lowered the sentencing range on

which his sentence was based. Amendment 599 became effective November 1,

2000, and amended the commentary to section 2K2.4, which provides the base

offense level for individuals who have committed certain firearm offenses. See

U.S.S.G. app. C, amend. 599; id. § 2K2.4 (provides base offense level for firearm

convictions under sections 844(h), 924(c), or 929(a). Amendment 599 was



                                            4
intended to prevent double counting for firearm use in a single criminal event,

United States v. Pringle, 350 F.3d 1172, 1180 (11th Cir. 2003), but does not apply

when the defendant’s sentence was not increased because of possession of a

firearm. See United States v. Armstrong, 347 F.3d 905, 908 (11th Cir. 2003).

      The district court again did not abuse its discretion. Amendment 599 does

not apply to Enright. Enright did not receive a weapons enhancement on any of his

bank robbery charges and was not sentenced for committing any of the offenses to

which Amendment 599 applies. Enright instead was sentenced for possession of a

firearm by a felon under section 922(g).

      The denial of Enright’s motion to reduce his sentence is

      AFFIRMED.




                                           5